COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                NO. 02-14-00363-CV


Rocky F. Anderson                          §   From the 16th District Court

                                           §   of Denton County (14-04599-16)

v.                                         §   January 29, 2015

Christina S. Anderson                      §   Per Curiam


                                   JUDGMENT

      This court has considered Appellee’s “Motion with Brief in Support to

Reconsider Jurisdiction.”    The court grants Appellee’s motion and dismisses

Appellant’s appeal for want of jurisdiction.


                                      SECOND DISTRICT COURT OF APPEALS

                                      PER CURIAM